IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOSEPH DICKINSON,                           §
                                                §
         Defendant Below,                       §   No. 331, 2021
         Appellant,                             §
                                                §
         v.                                     §   Court Below–Superior Court
                                                §   of the State of Delaware
    STATE OF DELAWARE,                          §
                                                §   Cr. ID No. 0901009990A (N)
         Plaintiff Below,                       §
         Appellee.                              §
                                                §

                              Submitted: December 6, 2021
                               Decided: February 4, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, it appears to the Court that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its September 20, 2021 order denying the appellant’s motion to vacate his

sentence.1


1
  For the first time on appeal, the appellant argues that the hearing on the State’s motion to have
him declared a habitual offender did not comply with Delaware law. We recently rejected this
argument when we affirmed the Superior Court’s denial of the appellant’s motion for correction
of illegal sentence. Dickinson v. State, 2022 WL 120997, at *3 (Del. Jan. 12, 2022) (“[T]he record
reflects that the sentencing proceedings complied with 11 Del. C. § 4215: the State filed a motion
to have Dickinson declared a habitual offender prior to the sentencing hearing; the Superior Court
called upon Dickinson to admit or deny his previous convictions upon which the State relied in its
motion; and Dickinson, with the assistance of counsel, admitted the previous convictions.”).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                           BY THE COURT:

                           /s/ Karen L. Valihura
                           Justice




                                   2